DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims are directed to an invention that is independent or distinct from the invention originally claimed. The only claim directed to the invention originally claimed is claim 11, with claim 1 being a linking claim. Rather than examining a single claim (claim 11) as well as linking claim 1, upon which would likely close prosecution, the Examiner has issued this restriction requirement so that Applicant has an opportunity to amend the claims to be directed to the original elected invention or confirm/elect by original presentation (i.e. to have only claims 1 and 11 examined). The basis for the distinct inventions are provided below.

Newly submitted claims 1-9 and 12-18 are directed an invention that is not related to the original invention by a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention originally claimed had the technical feature of the nonlinear crystal element potted in an elastomer potting material that provides a thermal pathway between the nonlinear crystal element and the crystal holder, wherein the potting material has an index of refraction lower than the index of refraction of the nonlinear crystal.
The invention of the amended claims have a technical feature of:


The inventions of amended claims 2-9 and 12-18 require a technical feature as found in each claims 2-9 and 12-18 which are not required in the invention of claim 11 and the invention of claim 11 require a technical feature of the potting material that is not a technical feature of each inventions of each claims 2-9 and 12-18.  
As identified above, the original invention did not have the technical feature of the newly added limitation drawn to the photon source and 2X2 polarization beam splitter, and the newly amended invention does not have the technical feature of the potting material. Claim 1 is considered a linking claim and will be examined with claim 11 should Applicant confirm entry of the amended claims as submitted on 11/15/2021. In the alternative, Applicant may amend the claims such that all the inventions as claimed have the technical feature identified for the original invention above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886